Citation Nr: 1112124	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, including service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In that decision, the RO, among other things, denied entitlement to service connection for PTSD.

In August 2007, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.

The Board remanded the claim to the RO, via the Appeals Management Center (AMC), in October 2007, and then denied the claim in February 2010.  In September 2010, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the February 2010 Board decision.  In a September 2010 Order, the Court granted the Joint Motion.

Based on the instructions in the Joint Motion, the claim for entitlement to service connection for PTSD is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed by his private physician with PTSD.  He has indicated that he experienced two stressors while serving as a crane shovel operator with the 154th Transportation Company in Vietnam between 1966 and 1967.  During the Board hearing, the Veteran indicated that at least one of the stressors had occurred within 90 days of his service in Vietnam, i.e., between January and March 1967.  The Board remanded the claim in October 2007 to request the unit records for the 154th Transportation Company for this time period.  The AMC requested these records from the National Archives and Records Administration (NARA).  NARA responded in a letter that it located headquarters daily journals relating to the 154th Transportation Company for the period of February 1967 to March 1967, but was unable to locate daily journals for January 1967.

As noted by the parties to the Joint Motion, NARA did not send, and VA did not obtain, the daily journals for the period of February 1967 to March 1967, even though these records related to the period during which at least one claimed stressor occurred.  Consequently, a remand to obtain these records is required.

In addition, since the Board's decision, the regulation pertaining to service connection for PTSD has been amended to liberalize in some cases the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843-01 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Readjudication of the claim should therefore include consideration of this regulatory amendment.

Accordingly, the claim for entitlement to service connection for PTSD is REMANDED for the following action:

1.  Request from NARA the daily journals for the period of February 1967 to March 1967 and associate these records with the claims file.

2.  Review the additional evidence and readjudicate the claim under all appropriate statutory and regulatory provisions and legal theories, including the recent amendment pertaining to PTSD claims discussed above.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


